101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Fred L. MURRAY, Jr., Plaintiff, Appellant,v.TRANS UNION CORPORATION, Defendant, Appellee.
No. 96-1385.
United States Court of Appeals, First Circuit.
Dec. 3, 1996.

Fred L. Murray on brief pro se.
Mark E. Kogan, Bruce S. Luckman, Marion, Satzberg, Trichon & Kogan, P.C. and Robinson & Cole on brief for appellee.
Before SELYA, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Fred L. Murray appeals a district court order that granted defendant Trans Union Corporation summary judgment on Murray's complaint for violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681e(b) and 1681i(a) and (c), the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691-1691f, and various common law claims.  This court has thoroughly reviewed the record and the parties' claims on appeal.  We agree that summary judgment was properly entered for the reasons stated in the district court's memorandum and order.1  Accordingly, the judgment of the district court is summarily affirmed.  See Local Rule 27.1.  Murray's motion for sanctions, motion to compel and continue discovery, and motion to amend district court complaint and add supplemental pleading are denied.



1
 We add that the record fails to establish a violation of 15 U.S.C. § 1681i